Exhibit 10.2

 

This instrument prepared by and

after recording return to:

﻿

Jami L. Brodey, Esq.

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

(312) 201-4000

﻿

﻿

Property Address:    1901 South St, Elgin, IL 60123-6939

﻿

PIN(S):  06-21-277-001 and 06-21-277-002

﻿

﻿

REAL PROPERTY MORTGAGE

(KANE County, Illinois)

﻿

﻿

THIS REAL PROPERTY MORTGAGE ("Mortgage"), made as of the 21 day of December,
2017, is made and executed by SIGMATRON INTERNATIONAL, INC., a Delaware
corporation ("Mortgagor") having an office at 2201 Landmeier Road, Elk Grove
Village, Illinois 60007, in favor of U.S. BANK NATIONAL ASSOCIATION, a national
banking association ("Lender"), having an address at 209 South LaSalle Street,
Suite 300, Chicago, Illinois 60604.

RECITALS

I.    Pursuant to a certain Amended and Restated Loan and Security Agreement
dated of even date herewith (as it may be amended, modified, supplemented,
restated or replaced from time to time, the "Loan Agreement") among Mortgagor
and Lender, Lender has agreed to make revolving loans to the Borrower in the
maximum principal amount of $35,000,0000 and a term loan in the principal amount
of $7,000,000 (such loans, as they may be amended, modified, supplemented,
restated or replaced from time to time are, the "Loans").

II.    The Loans may be evidenced, in whole or in part, by one or more notes in
an aggregate principal amount not to exceed $42,000,000 (said notes, together
with all amendments, modifications, supplements, and full or partial
restatements and replacements thereof, being hereinafter referred to as the
"Notes").  The final maturity date of the Loans is March 31, 2022.  The terms
and provisions of the Notes and the Loan Agreement are hereby incorporated by
reference in this Mortgage.  Capitalized terms used and not defined in this
Mortgage shall have the meanings given them in the Loan Agreement.  The rate or
rates of interest payable under the Loan Agreement may vary from time to time.

III.    Among other things, this Mortgage is given to secure a revolving credit
facility and secures not only present indebtedness but also future advances,
whether such future advances are obligatory or are to be made at the option of
Lender, or otherwise as are to be made within twenty (20) years of the date
hereof.  The amount of indebtedness secured hereby may



--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

increase or decrease from time to time, however the principal amount of such
indebtedness shall not at any time exceed the amount of $84,000,000.

GRANTING CLAUSES

To secure the payment and the performance and satisfaction of each and all of
the "Obligations" as defined in the Loan Agreement and the payment of all
amounts due under and the performance and observance of all covenants and
conditions contained in this Mortgage, the Notes, the Loan Agreement and any
other Loan Documents, now or hereafter executed by Mortgagor or any party
related thereto or affiliated therewith (the indebtedness and other liabilities
secured hereby being hereinafter sometimes referred to as the "Secured
Liabilities"), provided that the principal amount of the Secured Liabilities
shall not exceed $84,000,000, Mortgagor does hereby convey, mortgage, warrant,
assign, transfer, pledge and deliver, to Lender the following described property
subject to the terms and conditions herein:

(A)    The land legally described in attached Exhibit A ("Land");

(B)    All the buildings, structures, improvements and fixtures of every kind or
nature now or hereafter situated on the Land and all machinery, appliances,
equipment, furniture and all other personal property of every kind or nature
which constitute fixtures with respect to the Land, together with all
extensions, additions, improvements, substitutions and replacements of the
foregoing ("Improvements");

(C)    All easements, tenements, rights-of-way, vaults, gores of land, streets,
ways, alleys, passages, sewer rights, water courses, water rights and powers and
appurtenances in any way belonging, relating or appertaining to any of the Land
or Improvements, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired ("Appurtenances");

(D)(i)    All judgments, insurance proceeds, awards of damages and settlements
which may result from any damage to all or any portion of the Land, Improvements
or Appurtenances or any part thereof or to any rights appurtenant thereto;

(ii)    All compensation, awards, damages, claims, rights of action and proceeds
of or on account of (a) any damage or taking, pursuant to the power of eminent
domain, of the Land, Improvements or Appurtenances or any part thereof,
(b) damage to all or any portion of the Land, Improvements or Appurtenances by
reason of the taking, pursuant to the power of eminent domain, of all or any
portion of the Land, Improvements or Appurtenances, or (c) the alteration of the
grade of any street or highway on or about the Land, Improvements, Appurtenances
or any part thereof; and, except as otherwise provided herein or in the Loan
Agreement, Lender is hereby authorized to collect and receive said awards and
proceeds and to give proper receipts and acquittances therefor and, except as
otherwise provided herein or in the Loan Agreement, to apply the same toward the
payment of the Secured Liabilities; and





-2-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

(iii)    All proceeds, products, replacements, additions, substitutions,
renewals and accessions of and to the Land, Improvements or Appurtenances;

(E)    All rents, issues, profits, income and other benefits now or hereafter
arising from or in respect of the Land, Improvements or Appurtenances (the
"Rents"); it being intended that this Granting Clause shall constitute an
absolute and present assignment of the Rents, subject, however, to the
conditional permission given to Mortgagor to collect and use the Rents as
provided in this Mortgage;

(F)    Any and all leases, licenses and other occupancy agreements now or
hereafter affecting the Land, Improvements or Appurtenances, together with all
security therefor and guaranties thereof and all monies payable thereunder, and
all books and records owned by Mortgagor which contain evidence of payments made
under the leases and all security given therefor (collectively, the "Leases"),
subject, however, to the conditional permission given to Mortgagor to collect
and use the Rents as provided in this Mortgage;

(G)    Any and all after-acquired right, title or interest of Mortgagor in and
to any of the property described in the preceding Granting Clauses; and

(H)    The proceeds from the sale, transfer, pledge or other disposition of any
or all of the property described in the preceding Granting Clauses;

All of the mortgaged property described in the Granting Clauses is hereinafter
referred to as the "Mortgaged Property."

ARTICLE ONE

COVENANTS OF MORTGAGOR

Mortgagor covenants and agrees with Lender as follows:

1.1.    Performance under Loan Agreement, Notes, Mortgage and Other Loan
Documents.  Mortgagor shall perform, observe and comply with or cause to be
performed, observed and complied with in a complete and timely manner all
provisions hereof, of the Loan Agreement, the Notes, and every other Loan
Document.

1.2.    General Covenants and Representations.  Mortgagor covenants, represents
and warrants that as of the date hereof and at all times thereafter during the
term hereof:  (a) Mortgagor is seized of an indefeasible estate in fee simple in
that portion of the Mortgaged Property which is real property, and has good and
absolute title to it and the balance of the Mortgaged Property free and clear of
all liens, security interests, charges and encumbrances whatsoever, except for
"Permitted Liens" as defined in the Loan Agreement; and (b) Mortgagor has good
right, full power and lawful authority to mortgage and pledge the Mortgaged
Property as provided herein; (c) upon the occurrence of an Event of Default
(hereinafter defined), Lender may at all times thereafter peaceably and quietly
enter upon, hold, occupy and enjoy the Mortgaged Property in accordance with the
terms hereof and of the Loan Agreement; and (d) Mortgagor will maintain and
preserve the lien of this Mortgage as a first



-3-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

and paramount lien on the Mortgaged Property, subject only to the Permitted
Liens, until the Secured Liabilities have been paid in full and all obligations
of Lender under the Loan Agreement have been terminated.

1.3.    Compliance with Laws and Other Restrictions.  Mortgagor covenants and
represents that the Land and the Improvements and the use thereof presently
comply with, and, except as provided in the Loan Agreement, will continue to
comply with, all applicable restrictive covenants, zoning and subdivision
ordinances and building codes, licenses, health and environmental laws and
regulations and all other applicable laws, ordinances, rules and regulations.

1.4.    Taxes and Other Charges.  Mortgagor shall pay promptly when due all
taxes, assessments, rates, dues, charges, fees, levies, fines, impositions,
liabilities, obligations, liens and encumbrances of every kind and nature
whatsoever now or hereafter imposed, levied or assessed upon or against the
Mortgaged Property or any part thereof, or upon or against this Mortgage or the
Secured Liabilities; provided, however, that Mortgagor may in good faith contest
the validity, applicability or amount of any tax, assessment or other charge, in
accordance with the terms of the Loan Agreement.

1.5.    Mechanic's and Other Liens.  Except as otherwise may be provided by the
Loan Agreement, Mortgagor shall not permit or suffer any mechanic's, laborer's,
materialman's, statutory or other lien or encumbrance (other than any lien for
taxes and assessments not yet due) to be created upon or against the Mortgaged
Property; provided, however, that Mortgagor may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted lien,
in accordance with the terms of the Loan Agreement.

1.6.    Insurance and Condemnation.

1.6.1.    Insurance Policies.  Mortgagor shall, at its sole expense, obtain for,
deliver to, assign to and maintain for the benefit of Lender, until the Secured
Liabilities are paid in full, such policies of insurance as are required by the
Loan Agreement.

1.6.2.    Adjustment of Loss; Application of Proceeds.  Except as otherwise may
be provided by the Loan Agreement, Lender is hereby authorized and empowered, at
its option, to adjust or compromise any loss under any insurance policies
covering the Mortgaged Property and to collect and receive the proceeds from any
such policy or policies.  The entire amount of such proceeds, awards or
compensation shall be applied as provided in the Loan Agreement.

1.6.3.    Condemnation Awards.  Except as otherwise may be provided in the Loan
Agreement, Lender shall be entitled to all compensation, awards, damages,
claims, rights of action and proceeds of, or on account of, (i) any damage or
taking, pursuant to the power of eminent domain, of the Mortgaged Property or
any part thereof, (ii) damage to the Mortgaged Property by reason of the taking,
pursuant to the power of eminent



-4-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

domain, of other property, or (iii) the alteration of the grade of any street or
highway on or about the Mortgaged Property.  Lender is hereby authorized, at its
option, after the occurrence of an Event of Default, to commence, appear in and
prosecute in the name of Mortgagor or in its own name any action or proceeding
relating to any such compensation, awards, damages, claims, rights of action and
proceeds and to settle or compromise any claim in connection
therewith.  Mortgagor hereby irrevocably appoints Lender as attorney-in-fact for
the purposes set forth in the preceding sentence.

1.6.4.    Obligation to Repair.  If all or any part of the Mortgaged Property
shall be damaged or destroyed by fire or other casualty or shall be damaged or
taken through the exercise of the power of eminent domain or other cause
described in Section 1.6.3, Mortgagor shall promptly and with all due diligence
restore and repair the Mortgaged Property provided that insurance proceeds, or
condemnation award or other compensation, as applicable are made available to
Mortgagor.

1.7.    Lender May Pay; Default Rate.  Upon Mortgagor's failure to pay any
amount required to be paid by Mortgagor under any provision of this Mortgage,
Lender may pay the same.  Mortgagor shall pay to Lender on demand the amount so
paid by Lender and if such amount is not paid within 3 Business Days after
demand, Mortgagor will pay interest thereon at a rate equal to the highest rate
applicable to the Loans following the occurrence of an Event of Default under
the Loan Agreement (the "Default Rate") and until paid by Mortgagor, the amount
so paid by Lender, together with interest, if any, shall be added to the Secured
Liabilities.

1.8.    Care of the Mortgaged Property.  Subject to Section 1.6.4 above, except
as otherwise expressly permitted by the Loan Agreement, Mortgagor shall preserve
and maintain the Mortgaged Property in good condition.

1.9.    Transfer or Encumbrance of the Mortgaged Property.  Except as otherwise
expressly permitted by the Loan Agreement, Mortgagor shall not permit or suffer
to occur any sale, assignment, conveyance, transfer, mortgage, lease or
encumbrance of the Mortgaged Property, any part thereof, or any interest
therein, without the prior written consent of Lender having been obtained.

1.10.    Further Assurances.  At any time and from time to time, upon Lender's
request, Mortgagor shall make, execute and deliver, or cause to be made,
executed and delivered, to Lender, and where appropriate shall cause to be
recorded, registered or filed, and from time to time thereafter to be
re-recorded, re-registered and refiled at such time and in such offices and
places as shall be reasonably required by Lender, any and all such further
mortgages, security agreements, financing statements, instruments of further
assurance, certificates and other documents as Lender may consider reasonably
necessary in order to effectuate or perfect, or to continue and preserve the
obligations under, this Mortgage.

1.11.    Assignment of Rents.  The assignment of Rents and Leases contained in
Sections (E) and (F) of the Granting Clauses of this Mortgage shall be fully
operative



-5-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

without any further action on the part of either party, and, specifically,
Lender shall be entitled, at its option, upon the occurrence of an Event of
Default, to all Rents from the Mortgaged Property, whether or not Lender takes
possession of the Mortgaged Property.  Such assignment and grant shall continue
in effect until the Secured Liabilities are paid in full and all obligations of
Lender under the Loan Agreement have been terminated, the execution of this
Mortgage constituting and evidencing the irrevocable consent of Mortgagor to the
entry upon and taking possession of the Mortgaged Property by Lender, upon the
occurrence of an Event of Default, pursuant to such grant, whether or not
foreclosure proceedings have been instituted.  Notwithstanding the foregoing, so
long as no Event of Default has occurred and is continuing, Mortgagor shall have
the right and authority to continue to collect the Rents from the Mortgaged
Property as they become due and payable.

1.12.    After-Acquired Property.  To the extent permitted by, and subject to,
applicable law, the lien of this Mortgage shall automatically attach, without
further act, to all property hereafter acquired by Mortgagor located in or on,
or attached to, or used or intended to be used in connection with, or with the
operation of, the Mortgaged Property or any part thereof.

1.13.    Leases Affecting Mortgaged Property.  Mortgagor shall comply with and
perform in a complete and timely manner all of its obligations as landlord under
all Leases affecting the Mortgaged Property or any part thereof.  The assignment
contained in Sections (E) and (F) of the Granting Clauses shall not be deemed to
impose upon Lender any of the obligations or duties of the landlord provided in
any Lease.

1.14.    Execution of Leases.  Except as otherwise expressly permitted by the
Loan Agreement, Mortgagor shall not permit any Leases to be made of the
Mortgaged Property, or to be modified, terminated, extended or renewed, without
the prior written consent of Lender.

1.15.    Expenses.  Subject to the terms of the Loan Agreement, Mortgagor shall
pay when due and payable, all appraisal fees, recording fees, taxes, brokerage
fees and commissions, abstract fees, title insurance fees, escrow fees,
attorneys' fees, court costs, documentary and expert evidence, fees of
inspecting architects and engineers, and all other costs and expenses of every
character which have been incurred or which may hereafter be incurred by Lender
in connection with this Mortgage or the administration and enforcement of any
term or provision of this Mortgage.  In the event of foreclosure hereof, Lender
shall be entitled to add to the indebtedness found to be due by the court a
reasonable estimate of such expenses to be incurred after entry of the decree of
foreclosure.

1.16.    Indemnity. Reference is hereby made to the indemnity provisions  of the
Loan Agreement, which are incorporated herein by this reference. 

1.17.    Lender's Performance of Mortgagor's Liabilities.  If Mortgagor fails to
pay any tax, assessment, encumbrance or other imposition, or to furnish
insurance hereunder, or to perform any other covenant, condition or term in this
Mortgage, Lender may, but shall not be



-6-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

obligated to, pay, obtain or perform the same. All payments made, whether such
payments are regular or accelerated payments, and costs and expenses incurred or
paid by Lender in connection therewith shall be due and payable within three (3)
Business Days of written demand.  The amounts so incurred or paid by Lender
shall bear interest at the Default Rate, if not paid within three (3) Business
Days of demand, and such amounts, together with interest, shall be added to the
Secured Liabilities and secured by the lien of this Mortgage and the other Loan
Documents.  Lender is hereby empowered to enter and to authorize others to enter
upon the Mortgaged Property or any part thereof for the purpose of performing or
observing any covenant, condition or term that Mortgagor has failed to perform
or observe, without thereby becoming liable to Mortgagor or any person in
possession holding under Mortgagor. Performance or payment by Lender of any
obligation of Mortgagor shall not relieve Mortgagor of such obligation or of the
consequences of having failed to perform or pay the same and shall not effect
the cure of any Event of Default.

1.18.    Payment of Superior Liens.  To the extent that Lender, after the date
hereof, pays any sum due under any provision of law or instrument or document
creating any lien superior or equal in priority in whole or in part to the lien
of this Mortgage, Lender shall have and be entitled to a lien on the Mortgaged
Property equal in parity with that discharged, and Lender shall be subrogated to
and receive and enjoy all rights and liens possessed, held or enjoyed by the
holder of such lien, which shall remain in existence and benefit Lender to
secure all Secured Liabilities.  Lender shall be subrogated, notwithstanding its
release of record, to mortgages, trust deeds, superior titles, vendors' liens,
mechanics' and materialmen's liens, charges, encumbrances, rights and equities
on the Mortgaged Property to the extent that any obligation under any thereof is
paid or discharged with proceeds of disbursements or advances under the Notes or
other indebtedness secured hereby. 

1.19.    Use of the Mortgaged Property.  Mortgagor shall not suffer or permit
the Mortgaged Property, or any material portion thereof, to be used for any
purpose other than for the purposes for which it is currently being used and,
without limitation of the foregoing, Mortgagor shall not use or permit the use
of the Mortgaged Property or any portion thereof for any unlawful purpose.

ARTICLE TWO

DEFAULTS

2.1.    Event of Default.  The term "Event of Default," wherever used in this
Mortgage, shall mean the occurrence of any "Event of Default" under the Loan
Agreement.  Additionally, any failure of Mortgagor to keep and perform any
obligation, covenant or agreement under this Mortgage and the breach of any
representation or warranty made by Mortgagor in this Mortgage, shall also
constitute Events of Default under this Mortgage and under the Loan Agreement.





-7-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

ARTICLE THREE

REMEDIES

3.1.    Acceleration of Maturity.  Upon the occurrence and during the
continuation of an Event of Default, Lender may declare the Secured Liabilities
to be immediately due and payable, and upon such declaration the Secured
Liabilities shall immediately become and be due and payable without further
demand or notice.  The foregoing shall not be in limitation of any provision
contained in any other Loan Document, including without limitation any such
provision pursuant to which the Secured Liabilities become immediately due and
payable without action or election by Lender.

3.2.    Lender's Power of Enforcement.  Upon the occurrence and during the
continuation of an Event of Default, Lender may, either with or without entry or
taking possession as provided in this Mortgage or otherwise, and without regard
to whether or not the Secured Liabilities shall have been accelerated, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure or any other action for any Event of Default existing at the time
such earlier action was commenced or arising thereafter, proceed by any
appropriate action or proceeding:

(a)    to enforce full payment and satisfaction of the Secured Liabilities or
the performance of any term hereof or any of the other Loan Documents;

(b)    to foreclose this Mortgage and to have sold, as an entirety or in
separate lots or parcels, the Mortgaged Property; and

(c)    to pursue any other remedy available to Lender. Lender may take action
either by such proceedings or by the exercise of its powers with respect to
entry or taking possession, or both, as Lender may determine.

3.3.    Lender's Right to Enter and Take Possession, Operate and Apply Income.

(a)    Upon the occurrence and during the continuation of an Event of Default
(i) Mortgagor, upon demand of Lender, shall forthwith surrender to Lender the
actual possession of the Mortgaged Property, and to the extent permitted by law,
Lender itself, or by such officers or agents as it may appoint, is hereby
expressly authorized to enter and take possession of all or any portion of the
Mortgaged Property and may exclude Mortgagor and its agents and employees wholly
therefrom.

(b)    If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after Lender's demand, Lender may obtain
a judgment or decree conferring on Lender the right to immediate possession or
requiring Mortgagor to deliver immediate possession of all or part of the
Mortgaged Property to Lender, to the entry of which judgment or decree Mortgagor
hereby specifically consents.  Mortgagor shall pay to Lender, upon demand, all
costs and expenses of obtaining such judgment or



-8-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

decree and reasonable compensation to Lender, its attorneys and agents, and all
such costs, expenses and compensation shall, until paid, be secured by the lien
of this Mortgage.

(c)    Upon every such entering upon or taking of possession, Lender, to the
extent permitted by law, may hold, store, use, operate, manage and control the
Mortgaged Property and conduct the business thereof.

(d)    In addition to the foregoing, Lender shall have the right, in accordance
with Sections 5/15-1701 and 5/15-1702 of the Illinois Mortgage Foreclosure Law,
735 ILCS 5/15-1101 et seq., Illinois Revised Statutes (as such law may be
amended, restated or replaced (the "Act"), to be placed in possession of the
Mortgaged Property or at its request to have a receiver appointed, and such
receiver, or Lender, if and when placed in possession, shall have, in addition
to any other powers provided in this Mortgage, all powers, immunities, and
duties as provided for in Sections 5/15-1701 and 5/15-1702 of the Act.

3.4.    Receiver – Mortgagee in Possession.  Upon the occurrence and during the
continuation of an Event of Default, Lender, to the extent permitted by law and
without regard to the value of the Mortgaged Property or the adequacy of the
security for the indebtedness and other sums secured hereby, shall be entitled
as a matter of right and without any additional showing or proof, at Lender's
election, to either the appointment by the court of a receiver (without the
necessity of Lender posting a bond) to enter upon and take possession of the
Mortgaged Property and to collect all Rents and apply the same as the court may
direct or to be placed by the court into possession of the Mortgaged Property as
mortgagee in possession with the same power herein granted to a receiver and
with all other rights and privileges of a mortgagee in possession under
law.  The right to enter and take possession of and to manage and operate the
Mortgaged Property, and to collect all Rents, whether by a receiver or
otherwise, shall be cumulative to any other right or remedy hereunder or
afforded by law and may be exercised concurrently therewith or independently
thereof.  Lender shall be liable to account only for such Rents actually
received by Lender.  Notwithstanding the appointment of any receiver or other
custodian, Lender shall be entitled as pledgee to the possession and control of
any cash, deposits or instruments at the time held by, or payable or deliverable
under the terms of this Mortgage to Lender.  Any such receiver shall have all of
the rights and powers described in Section 15‑1704 of the Act.

3.5.    Leases.  Lender is authorized to foreclose this Mortgage subject to the
rights, if any, of any or all tenants of the Mortgaged Property, even if the
rights of any such tenants are or would be subordinate to the lien of this
Mortgage. Lender may elect to foreclose the rights of some subordinate tenants
while foreclosing subject to the rights of other subordinate tenants.

3.6.    Purchase by Lender.  Upon any foreclosure sale, Lender may bid for and
purchase all or any portion of the Mortgaged Property and, upon compliance with
the terms of the sale, may hold, retain and possess and dispose of such property
in its own absolute right without further accountability.



-9-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

3.7.    Application of Foreclosure Sale Proceeds.  The proceeds of any
foreclosure sale of the Mortgaged Property or any part thereof received by
Lender shall be applied by Lender to the indebtedness secured hereby in such
order and manner as prescribed by the Loan Agreement.

3.8.    Application of Indebtedness Toward Purchase Price. Upon any foreclosure
sale, Lender may apply any or all of the Secured Liabilities to the price paid
by Lender at the foreclosure sale.

3.9.    Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Mortgagor hereby waives any and all rights of redemption.  Mortgagor
further agrees, to the full extent permitted by law, that in case of an Event of
Default, neither Mortgagor nor anyone claiming through or under Mortgagor will
set up, claim or seek to take advantage of any reinstatement, appraisement,
valuation, stay or extension laws now or hereafter in force, or take any other
action which would prevent or hinder the enforcement or foreclosure of this
Mortgage or the absolute sale of the Mortgaged Property or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchaser thereat.  Mortgagor, for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprising the Mortgaged Property marshalled upon any foreclosure of the lien
hereof and agrees that Lender or any court having jurisdiction to foreclose such
lien may sell the Mortgaged Property in part or as an entirety.  Mortgagor
acknowledges that the transaction of which this Mortgage is a part is a
transaction which includes neither agricultural real estate,  as defined in
Section 15‑1201 of the Act, nor residential real estate, as defined in Section
15‑1219 of the Act, and to the full extent permitted by law, Mortgagor hereby
voluntarily and knowingly waives its rights to reinstatement and redemption as
allowed under Section 15‑1601 of the Act.

3.10.    Mortgagor to Pay the Secured Liabilities in Event of Default;
Application of Monies by Lender.

(a)    Upon an Event of Default, Lender shall be entitled to sue for and to
recover judgment against Mortgagor for the Secured Liabilities due and unpaid
together with costs and expenses, including, without limitation, the reasonable
compensation, expenses and disbursements of Lender's agents, attorneys and other
representatives, either before, after or during the pendency of any proceedings
for the enforcement of this Mortgage; and the right of Lender to recover such
judgment shall not be affected by any taking of possession or foreclosure sale
hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the terms of this Mortgage, or the foreclosure of the lien
hereof.

(b)    In case of a foreclosure sale of all or any part of the Mortgaged
Property and of the application of the proceeds of sale to the payment of the
Secured Liabilities, Lender shall be entitled to enforce all other rights and
remedies under the Loan Documents.

(c)    Mortgagor hereby agrees, to the extent permitted by law, that no recovery
of any judgment by Lender under any of the Loan Documents, and no attachment or
levy of



-10-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

execution upon any of the Mortgaged Property or any other property of Mortgagor,
shall (except as otherwise provided by law) in any way affect the lien of this
Mortgage upon the Mortgaged Property or any part thereof or any lien, rights,
powers or remedies of Lender hereunder, but such lien, rights, powers and
remedies shall continue unimpaired as before until the Secured Liabilities are
paid in full.

(d)    Without limiting the generality of the foregoing, all expenses incurred
by Lender to the extent reimbursable under Sections 15‑1510 and 15‑1512 of the
Act, whether incurred before or after any decree or judgment of foreclosure, and
whether enumerated in this Mortgage, shall be included in the Secured
Liabilities or added to the judgment of foreclosure.

3.11.    Protective Advances.

(a)    All advances, disbursements and expenditures made by Lender before and
during a foreclosure, and before and after judgment of foreclosure, and at any
time prior to sale, and, where applicable, after sale, and during the pendency
of any related proceedings, for the following purposes, in addition to those
otherwise authorized by this Mortgage or by the Act (collectively, "Protective
Advances"), shall have the benefit of all applicable provisions of the Act,
including those provisions of the Act herein below referred to:

(i)    all advances by Lender in accordance with the terms of this Mortgage
to:  (A) preserve or maintain, repair, restore or rebuild the improvements upon
the mortgaged real estate; (B) preserve the lien of this Mortgage or the
priority thereof; or (C) enforce this Mortgage, as referred to in
Subsection (b)(5) of Section 5/15-1302 of the Act;

(ii)    payments by Lender of: (A) installments of principal, interest or other
obligations in accordance with the terms of any senior mortgage or other prior
lien or encumbrance; (B) installments of real estate taxes and assessments,
general and special and all other taxes and assessments of any kind or nature
whatsoever which are assessed or imposed upon the Mortgaged Property or any part
thereof; (C) other obligations authorized by this Mortgage; or (D) with court
approval, any other amounts in connection with other liens, encumbrances or
interests reasonably necessary to preserve the status of title, as referred to
in Section 5/15-1505 of the Act;

(iii)    advances by Lender in settlement or compromise of any claims asserted
by claimants under any senior mortgages or any other prior liens;

(iv)    attorneys’ fees and other costs incurred: (A) in connection with the
foreclosure of this Mortgage as referred to in Sections 1504



-11-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

(d)(2) and 5/15-1510 of the Act; (B) in connection with any action, suit or
proceeding brought by or against Lender for the enforcement of the Mortgage or
arising from the interest of Lender hereunder; or (C) in the preparation for the
commencement or defense of any such foreclosure or other action related to the
Mortgage or the mortgaged real estate;

(v)    Lender’s fees and costs, including attorneys’ fees, arising between the
entry of judgment of foreclosure and the confirmation hearing as referred to in
Subsection (b)(1) of Section 5/15-1508 of the Act;

(vi)    expenses deductible from proceeds of sale as referred to in subsections
(a) and (b) of Section 5/15-1512 of the Act;

(vii)    expenses incurred and expenditures made by Lender for any one or more
of the following:  (A) premiums for casualty and liability insurance paid by
Lender whether or not Lender or a receiver is in possession, if reasonably
required, in reasonable amounts, and all renewals thereof, without regard to the
limitation to maintaining of existing insurance in effect at the time any
receiver or the Lender takes possession of the Mortgaged Property imposed by
Subsection (c)(1) of Section 5/15-1704 of the Act; (B) repair or restoration of
damage or destruction in excess of available insurance proceeds or condemnation
awards; and (C) payments required or deemed by Lender to be for the benefit of
the Mortgaged Property or required to be made by the owner of the mortgaged real
estate under any grant or declaration of easement, easement agreement, agreement
with any adjoining land owners or instruments creating covenants or restrictions
for the benefit of or affecting the Mortgaged Property.

(b)    All Protective Advances shall be so much additional amounts or
obligations secured by the Mortgage, and shall become immediately due and
payable without notice and with interest thereon from the date of the advance
until paid at the Default Rate.

(c)    This Mortgage shall be a lien for all Protective Advances as to
subsequent purchasers and judgment creditors from the time this Mortgage is
recorded pursuant to Subsection (b)(5) of Section 5/15-1302 of the Act.

(d)    All Protective Advances shall, except to the extent, if any, that any of
the same is clearly contrary to or inconsistent with the provisions of the Act,
apply to and be included in the:

(i)    determination of the amount of obligations secured by this Mortgage at
any time;



-12-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

(ii)    amount found due and owing to Lender in the judgment of foreclosure and
any subsequent supplemental judgments, orders, adjudications or findings by the
court of any additional amount becoming due after such entry of judgment, it
being agreed that in any foreclosure judgment, the court may reserve
jurisdiction for such purpose;

(iii)    if the right of redemption has not been waived by Mortgagor,
computation of amount required to redeem, pursuant to Subsections (d)(1) and (2)
of Section 5/15-1603 of the Act;

(iv)    determination of amount deductible from sale proceeds pursuant to
Section 5/15-1512 of the Act;

(v)    application of income in the hands of any receiver or mortgagee in
possession; and

(vi)    computation of any deficiency judgment pursuant to Subsections (b)(2)
and (e) of Section 5/15-1508 and Section 5/15‑1511 of the Act.

3.12.    Business Loan.  Mortgagor acknowledges and agrees that (a) the proceeds
of the Loans will be used in conformance with subparagraph (1)(l) of Section 4
of "An Act in relation to the rate of interest and other charges in connection
with sales on credit and the lending of money," approved May 24, 1879, as
amended (815 ILCS 205/4 (1)(l); and (b) the Loans constitute business loans
which come within the purview of said Section 4 (815 ILCS 205/4 et seq.).

3.13.    Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Lender by the Notes, the Loan Agreement, this Mortgage or any other
Loan Document or any instrument evidencing or securing the Secured Liabilities
is exclusive of any other right, power or remedy, but, subject to Section
4.12,  each and every such right, power and remedy shall be cumulative and
concurrent and shall be in addition to any other right, power and remedy given
hereunder or under the Notes, the Loan Agreement or any other Loan Document or
any instrument evidencing or securing the Secured Liabilities, or now or
hereafter existing at law, in equity or by statute.

ARTICLE FOUR

MISCELLANEOUS PROVISIONS

4.1.    Heirs, Successors and Assigns Included in Parties.  The provisions of
this Mortgage shall be binding upon the successors and assigns of Mortgagor and
shall inure to the benefit of Lender and its successors and permitted assigns,
except that Mortgagor may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Lender.    Reference
is made to Section 10.4 of the Loan Agreement for the



-13-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

circumstances under which Lender’s assignment or sale of participations in the
Loans are considered "permitted."

4.2.    Notices.  All notices, requests, reports, demands or other instruments
required or contemplated to be given or furnished under this Mortgage to
Mortgagor or Lender shall be directed to Mortgagor or Lender, as the case may
be, in the manner set forth in the Loan Agreement at the following addresses:

﻿

 

 

steven.c.gonzalez@usbank.com


 

 

﻿

If to Lender:

U.S. Bank National Association
209 South LaSalle Street, Suite 300
Chicago, Illinois  60604
Attention:  Portfolio Manager

Fax:     (312) 325-8905

Email:  steven.c.gonzalez@usbank.com
 

 

﻿

If to Mortgagor:

SigmaTron International, Inc.
2201 Landmeier Road
Elk Grove Village, Illinois  60007
Attention:  Linda Frauendorfer, CFO
Fax:     (847) 956-9801

Email:  linda.frauendorfer@sigmatronintl.com

 

4.3.    Headings.  The headings of the articles, sections, paragraphs and
subdivisions of this Mortgage are for convenience only, are not to be considered
a part hereof, and shall not limit, expand or otherwise affect any of the terms
hereof.

4.4.    Invalid Provisions.  In the event that any of the covenants, agreements,
terms or provisions contained in this Mortgage shall be invalid, illegal or
unenforceable in any respect, the validity of the remaining covenants,
agreements, terms or provisions contained herein (or the application of the
covenant, agreement, term held to be invalid, illegal or unenforceable, to
persons or circumstances other than those in respect of which it is invalid,
illegal or unenforceable) shall be in no way affected, prejudiced or disturbed
thereby.

4.5.    Changes.  Neither this Mortgage nor any term hereof may be released,
changed, waived, discharged or terminated orally, or by any action or inaction,
but only by an instrument in writing signed by the party against which
enforcement of the release, change, waiver, discharge or termination is sought. 
To the extent permitted by law, any agreement hereafter made by Mortgagor and
Lender relating to this Mortgage shall be superior to the rights of the holder
of any intervening lien or encumbrance.  Any holder of a lien or encumbrance
junior to the lien of this Mortgage shall take its lien subject to the right of
Lender to amend, modify or supplement this Mortgage, the Notes, the Loan
Agreement or any of the other Loan Documents, to extend the maturity of the
Secured Liabilities or any portion thereof, to vary the rate of interest
chargeable under the Notes and/or the Loan Agreement and to increase the amount
of the



-14-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

indebtedness secured hereby, in each and every case without obtaining the
consent of the holder of such junior lien and without the lien of this Mortgage
losing its priority over the rights of any such junior lien.

4.6.    Governing Law.  The validity and interpretation of this Mortgage shall
be governed by and in accordance with the internal laws of the State of
Illinois.

4.7.    Limitation of Interest.  The provisions of the Loan Agreement regarding
the payment of lawful interest are hereby incorporated herein by reference.

4.8.    Future Advances.  This Mortgage is given to secure not only existing
indebtedness, but also future advances (whether such advances are obligatory or
are to be made at the option of Lender, or otherwise) made by Lender under the
Notes or the Loan Agreement, to the same extent as if such future advances were
made on the date of the execution of this Mortgage.  The total amount of
indebtedness that may be so secured may decrease or increase from time to time,
but the principal amount of all indebtedness secured hereby shall, in no event,
exceed $84,000,000, exclusive of interest thereon, and other costs, amounts and
disbursements as provided herein and in the other Loan Documents.

4.9.    Last Dollar.  The lien of this Mortgage shall remain in effect until the
last dollar of the Secured Liabilities is paid in full and all obligations of
Lender under the Loan Agreement have been terminated.

4.10.    Release.  Upon full payment and satisfaction of the Secured Liabilities
and the termination of all obligations of Lender under the Loan Agreement,
Lender shall issue to Mortgagor an appropriate release or satisfaction in
recordable form.

4.11.    Time of the Essence.  Time is of the essence with respect to this
Mortgage and all the provisions hereof.

4.12.    Loan Agreement.  The Loans are governed by terms and provisions set
forth in the Loan Agreement and in the event of any conflict or discrepancy
between the terms of this Mortgage and the terms of the Loan Agreement, the
terms of the Loan Agreement shall control.

 

-15-

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

IN WITNESS WHEREOF, Mortgagor has caused this Real Property Mortgage to be
executed by its duly authorized officer as of the day and year first above
written.

﻿

﻿

 

 

 

﻿

SIGMATRON INTERNATIONAL, INC.,
a Delaware corporation

 

﻿

 

 

 

﻿

By:

/s/ Linda K. Frauendorfer

 

﻿

Print Name:  

Linda K. Frauendorfer

 

﻿

Its:

Chief Financial Officer

 

﻿

﻿

﻿

﻿

﻿

﻿

 

Signature Page to Real Property Mortgage (Elgin)

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

ACKNOWLEDGMENT

﻿

STATE OF ILLINOIS          )

                                              )  SS

COUNTY OF COOK           )

﻿

I, Richard Drinane, a Notary Public in and for and residing in said County and
State, DO HEREBY CERTIFY THAT Linda K. Frauendorfer, the Chief Financial Officer
of SIGMATRON INTERNATIONAL, INC., a Delaware corporation, personally known to me
to be the same person whose name is subscribed to the foregoing instrument
appeared before me this day in person and acknowledged that she signed and
delivered said instrument as her own free and voluntary act and as the free and
voluntary act of said corporation for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 19 day of December, 2017.

﻿

﻿

 

﻿

Richard Drinane

﻿

Notary Public

 

[Seal]

 

My Commission Expires:

﻿

11/29/2018

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Notary Page to Real Property Mortgage (Elgin)

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

EXHIBIT A

﻿

Legal Description

﻿

LOTS 1 AND 2 OF BURNIDGE BROS INDUSTRIAL PARK, UNIT NO. 4, ACCORDING TO THE PLAT
THEREOF RECORDED DECEMBER 29, 1971 IN MAP BOOK 56, PAGE 39, AS DOCUMENT NO.
1213701, IN THE CITY OF ELGIN, KANE COUNTY, ILLINOIS.

﻿

﻿

Property Address:  1901 South St, Elgin, IL 60123-6939

﻿

PIN(S):  06-21-277-001 and 06-21-277-002

﻿



 

--------------------------------------------------------------------------------